

Exhibit 10
MERIDIAN BIOSCIENCE, INC.
OFFICERS PERFORMANCE COMPENSATION PLAN
FISCAL YEAR 2007
LEVEL 6
 


I.
PURPOSE
 
 
The purpose of this Plan is to define a mechanism for stimulating and rewarding
the achievement of aggressive business goals, as agreed to by the Board of
Directors.
 
II.
SCOPE
 
 
This Plan includes operating officers of the Company.
 
III.
GOALS
 

 
1.
To provide an objective means of stimulating and rewarding performance based
upon meeting specific business achievement levels.

 

 
2.
To provide a mechanism for rewarding individual performance based upon his/her
contribution to the attainment of those achievement levels.

 
IV.   ELIGIBILITY REQUIREMENTS
 

 
1.
Employees hired after March 31, 2007 are not eligible to receive a bonus.

 

 
2.
Employees hired after October 1, 2006 but before March 31, 2007 are eligible for
a pro-rated bonus.

 

 
3.
Employees who terminate before September 30, 2007 are normally ineligible. Also,
employees must be on the payroll on the date the bonus checks are distributed.

 
V.        BONUS CALCULATIONS


A. Potential Payout
 

 
Corporate Achievement Level
FY 2007 Company Earnings
(000)
Officers Payout(A)
% of Base Salary
 
1
10%
 
2
 
20%
 
3
30%
 
4
40%
 
5
50%
 
6
60%



B. Personal Achievement**
 

 
Rating
Multiplier(B)
   
1
0.5x
   
2
1.0x
   
3
1.25x
   
4
1.5x
   
5
2.0x
 




 
C.
Calculation

 
Base Salary x Corporate Achievement Level % (A) x Personal Achievement
Multiplier (B)
 
Item A excludes the positive and negative effects associated with extraordinary
developments. In the event of an acquisition during the Plan year,
restructuring, purchase accounting and extraordinary charges associated with
such acquisitions will be added back to actual net earnings achieved to
determine net earnings for bonus payout. If the acquisition provides accretive
earnings, this will be included for purposes of bonus calculations as a means to
incent management to pursue accretive acquisitions and in recognition of the
significant time and effort necessary to complete such acquisitions.
Furthermore, upon completion of acquisitions, the interest income assumed in the
plan will be adjusted to reflect cash used.
 
** The Compensation Committee of the Board of Directors reserves the right to
adjust the Personal Achievement Multiplier indicated for extraordinary
developments.
 

